Title: To Thomas Jefferson from Richard O’Bryen, 12 July 1786
From: O’Bryen, Richard
To: Jefferson, Thomas



Sir
Algiers July 12th. 1786

Since the arrival of Mr. Lamb at Algiers I wrote you several letters informing you of some particulars which came within my observation. Mr. Lamb has actually agreed with the Dey of Algiers for the redemption of us unfortunate captives. It is near three months since Mr. Lamb left Algiers and was to get the money in four months. I hope for our sakes, and the honor of his country, that he will not deviate from his word with the Dey of Algiers. We recieved a few lines from Mr. Lamb by the Spanish Brig. Mr. Lamb says he had stated our situation to you some months ago and that he had not recieved any answer from you or from Mr. Adams and therefore can not tell what will be determined on in our behalf.
He mentions in his letter that it was not in his power to redeem us as his orders were not to go higher than 200 dollars per man. I never blamed him for not redeeming us as there was so small a sum appropriated for that use, as he repeatedly told me and others. It is near one year since we are in the fetters of slavery without having any account from the Continent, and lately within the time that Mr. Lamb arrived here without any assurances from our Country or Countrymen, and Mr. Lamb’s letter has struck us with the most poignant grief so that our gloomy unfortunate situation affects us beyond our expression or your Imagination. We try to administer consolation to our unfortunate crews; but poor fellows endure the severities of slavery. I am confident our Country must have resolved on something respecting us before this time. Certainly Liberty that is the basis of America will never let twenty one unfortunate citizens remain slaves to the Turkish yoke.
The other day when I was in the Dey’s palace to see the boys, that belonged to my vessel, the next man to the Dey asked me when I had heard from Mr. Lamb, and asked me if I did not expect to go clear soon. I said I did not know, and he said that the American Ambassador had agreed with the Dey to give 50,000 dollars and to get the money in four months time which he often tells the boys.

The Algerines have taken several prizes this cruise. They went out the 27th. of May and to day the last of them returned into port.


A Russian ship of 700 ton loaded with wine
15 Men


A Leghorn ship of 20 Guns and
44 men


Two Genoa barks of the Coast.



One Neapolitan, but is returned being taken in a Spanish bay.
One Spaniard taken but the vessel returned.
A Brig under Imperial colours—all Genoese on board. A hard task to clear her but is given up, those people being much afraid of the Emperor. Four Portuguee fishing boats taken off Cape St. Vincent—15 Portuguese fishermen.
One of the Algerines went out of the coast of Portugal where they took the Fishermen off Cape St. Vincents.
We should be happy in hearing from you respecting our redemption or if it is our hard lot here to remain we must make the best of it.
I remain your most obedient & very unfortunate

Richd O Bryen

